                Case 2:18-cr-00315-RAJ Document 154 Filed 05/11/20 Page 1 of 1



                                               THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,               )   No. CR18-315RAJ
                                             )
 9                  Plaintiff,               )
                                             )   ORDER SEALING SEVENTH
10         v.                                )   STATUS REPORT REGARDING
                                             )   COURT’S ORDER ON IN CAMERA
11   GIZACHEW WONDIE,                        )   REVIEW
                                             )
12                  Defendant.               )
                                             )
13
14
           THE COURT hereby SEALS the Government’s Seventh Status Report
15
     Regarding Court’s Order on In Camera Review.
16
17         DATED this 11th day of May, 2020.
18
19                                                  A
20                                                  The Honorable Richard A. Jones
                                                    United States District Judge
21
22
23
24
25
26

      ORDER SEALING SEVENTH STATUS
      REPORT ON IN CAMERA REVIEW - 1
      (Gizachew Wondie; CR18-315RAJ)
